By the Court, Robertson, Ch. J.
If there was .collusion in entering up the judgment in question against the defendants, the question of the authority or responsibility of the person who appeared for them is wholly immaterial. In the absence of any explanation of the circumstances in the case tending to establish such collusion, there is no reason for interfering with the finding of the judge at special term in regard to it. Those circumstances were the joint occupation of the same office with the plaintiffs’ attorneys by such person; the cotemporaneousness of the summons, complaint, appearance, offer and acceptance; the want of any acquaintance with such person, by the defendant Jacobson; and the absence of any attempt to collect such judgment for two years, although such defendant did business in this city all the time and was fully responsible. They are neither contradicted nor explained. The court at special term was therefore warranted in making the order in question. (See Denton v. Noyes, 6 John. 296; Blodget v. Conklin, 9 How. Pr. 442.)
The order appealed from must be affirmed; with costs.